United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.F., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF LAND MANAGEMENT, Reno, NV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2316
Issued: July 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 13, 2010 appellant filed a timely appeal from the June 25, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP) which denied his recurrence claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a recurrence of a medical
condition causally related to the July 24, 1998 employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 27, 1998 appellant, then a 38-year-old horse wrangler, filed a traumatic injury
claim alleging that on July 24, 1998 he injured his left leg when a horse bit him and knocked him
down. The record reflects that his case was administratively closed due to medical inactivity.
On March 23, 2010 appellant filed a recurrence claim, requesting medical treatment
commencing March 12, 2010. The claim form did not state a claim for any lost time. Appellant
stated that his left hip was never the same following the July 24, 1998 injury and worsened to the
point that it was limiting his work and personal life. He provided medical treatment records for
the period September 3, 1998 to January 15, 1999 regarding his July 24, 1998 claim.
In a March 23, 2010 medical report, Dr. John Zebrack, a Board-certified orthopedic
surgeon, noted that in 1998 appellant sustained a left hip strain with a contusion due to a horse
picking him up and throwing him to the ground at work. Appellant did not have any previous
hip problems. He complained of persistent and worsening pain since the 1998 incident that
interfered with his quality of life. Dr. Zebrack diagnosed advanced left hip arthritis based on
radiographic evidence and recommended a left total hip arthroplasty. He advised that it was
certainly reasonable to assume that the left hip could be post-traumatic arthritis from the 1998
incident.
In a decision dated May 4, 2010, OWCP accepted appellant’s claim for open wound of
left buttock, resolved, contusion of left hip and sprain of hip and left thigh.
In a May 4, 2010 letter, OWCP advised appellant that the evidence submitted was
insufficient to establish that his recurrence claim was related to the 1998 work injury and
requested additional information. It specifically asked him to describe his work activities since
returning to work on October 8, 1998 and list any new injuries either at work or elsewhere.
OWCP also requested medical treatment records from December 17, 1998 to March 23, 2010
and a narrative medical report from a physician, including a history of the original injury, clinical
findings, a firm diagnosis, results of treatments and tests and the physician’s opinion, with stated
medical reasons, regarding the relationship between the need for medical treatment and the
accepted work-related condition. Appellant resubmitted the prior medical treatment records.
In a March 23, 2010 chart record, Dr. Zebrack examined appellant for chronic hip pain
that was aggravated with activities, especially horseback riding. He provided a history that in
1998 appellant sustained a work injury when he was thrown from a horse. Appellant complained
that his hip pain progressively worsened, particularly in the last six months. Upon examination,
Dr. Zebrack noted that appellant walked with an antalgic gait favoring the left hip. Flexion was
90 degrees with pain and internal rotation 10 degrees with pain. Straight leg raise test was
negative. Radiographs further revealed advanced left hip arthritis.
According to an April 8, 2010 discharge report, appellant underwent a left total hip
arthroplasty for left hip endstage arthritis on April 5, 2010. In an April 5, 2010 radiology report,
Dr. Colby Laughlin, a Board-certified diagnostic radiologist, noted a left hip prosthesis in place
with a femoral component located within an acetabular component with no overlying Hemovac
drain. He diagnosed post placement of left hip prosthesis.

2

In an April 14, 2010 chart record, Dr. Zebrack conducted a follow-up examination for
appellant’s total hip arthroplasty. He reported that appellant was doing well with no complaints.
On May 5, 2010 Dr. Zebrack authorized restricted duty for appellant effective May 7, 2010 and
completed a work status report. He noted that appellant’s physical demand level was light and
restricted appellant to occasionally lifting a maximum weight of 16 to 20 pounds, frequently
lifting 8 to 10 pounds and constant lifting negligible while seated. Dr. Zebrack also noted that
appellant complained of having some pain but was improving overall. He observed that
appellant walked with a mildly antalgic gait with good motion and good leg lengths.
Radiographs revealed a stable left total hip arthroplasty.
In a May 18, 2010 letter, Dr. Rick Swecker, a chiropractor, reported that he originally
saw appellant in 2006 for evaluation and treatment of symptoms stemming from a work-related
injury in July 1998. He noted that appellant’s left hip and pelvic areas had been a source of
constant pain and discomfort with the hip progressively worsening. Dr. Swecker opined that
most of the symptoms appellant experienced were aggravations or exacerbations of the July 1998
injury. He explained that the intense pain appellant experienced indicated severe soft tissue
damage in the hip joint most likely including the bursa and capsule. Over the years the joint
continued to degenerate to the point where it became nearly bone on bone. Dr. Swecker believed
that the recent hip replacement was directly related to the original injury and the subsequent
stress placed on this joint by appellant’s job. He further noted that appellant’s work involved
manual labor and intensive horseback riding.
In a May 27, 2010 letter, Dr. Stuart F. Pardee, a chiropractor, stated that appellant
requested a letter providing an opinion regarding the causal relationship between his chronic hip
problem and the 1998 work injury. He noted appellant’s chief complaints of left hip and lower
back pain and stated that appellant’s problems began with the original injury when he was
thrown about by a wild horse. Appellant stated that, ever since that incident, he has experienced
left hip problems. Dr. Pardee concluded that he would support appellant’s contention that all of
his hip problems were from his original July 24, 1998 injury.
By decision dated June 25, 2010, OWCP denied appellant’s recurrence claim on the
grounds of insufficient evidence establishing that his current medical condition resulted from the
accepted work injury.
LEGAL PRECEDENT
Section 10.5(y) of OWCP’s implementing federal regulations provide that a recurrence of
medical condition means a documented need for further medical treatment after release from
treatment for the accepted condition or injury when there is no accompanying work stoppage.
Continuous treatment for the original condition or injury is not considered a need for further
medical treatment after release from treatment, nor is an examination without treatment.2 When
a claim for a recurrence of medical condition is made more than 90 days after release from
medical care, an employee is responsible for submitting a medical report that contains a
description of objective findings and supports causal relationship between the employee’s
2

20 C.F.R. § 10.5(y); Mary A. Ceglia, 55 ECAB 626 (2004).

3

current condition and the previous work injury.3 In order to establish that a claimed recurrence
of medical condition was caused by the accepted injury, medical evidence bridging the
symptoms between the present condition and the accepted injury must support the physician’s
conclusion of a causal relationship.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized medical opinion
of whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
Furthermore, section 8101(2) of FECA provides that the term physician, as used therein,
includes chiropractors only to the extent that their reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist and subject to regulation by the Secretary. Without diagnosing a subluxation from x-ray,
a chiropractor is not a physician under FECA and his opinion on causal relationship does not
constitute competent medical evidence.7
ANALYSIS
OWCP accepted that on July 24, 1998 appellant sustained a left buttock open wound, left
hip contusion and hip and left thigh sprain. Appellant continued to work. On March 23, 2010 he
submitted a recurrence claim for medical treatment alleging that his left hip condition had
progressively worsened, ultimately resulting in arthritis and the need for left hip replacement
surgery.
The Board finds that appellant failed to submit sufficient medical evidence to establish
that he sustained a recurrence of a medical condition causally related to the July 24, 1998
employment injury. Appellant submitted various medical reports from Dr. Zebrack. In a
March 23, 2010 medical report and chart record, Dr. Zebrack noted appellant’s 1998 work injury
and complaints of worsening hip pain since the original injury. He conducted an examination
and diagnosed left hip arthritis. Dr. Zebrack opined that it was certainly reasonable to assume
that appellant’s left hip could be post-traumatic arthritis from his 1998 injury. To be considered
rationalized medical opinion evidence, however, a physician’s opinion must be supported by
3

J.F., 58 ECAB 124 (2006); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.5(b) (April 2011).
4

See Ronald A. Eldridge, 53 ECAB 218 (2001); C.W., Docket No. 07-1816 (issued January 16, 2009).

5

D.I., 59 ECAB 158 (2007); I.R., Docket No. 09-1229 (issued February 24, 2010); W.D., Docket No. 09-658
(issued October 22, 2009).
6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

7

5 U.S.C. § 8101(2); see generally Theresa K. McKenna, 30 ECAB 702 (1979).

4

medical rationale explaining the nature of the relationship between the diagnosed condition and
the claimant’s employment factors.8 Dr. Zebrack did not relate a full medical history from 1998
which established the progression of the arthritic process since 1998. His medical reports stated
a conclusion, but did not provide a clear explanation with certainty as to how appellant’s current
hip condition was related to the July 24, 1998 work injury. Dr. Zebrack’s stated assumption of
causal relationship is speculative.9 His report is of limited probative value.10
In an April 5, 2010 radiology report, Dr. Laughlin diagnosed post placement of left total
hip arthroplasty but did not offer any opinion regarding the cause of appellant’s hip condition.
The Board has held that medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of limited probative value on the issue of causal relationship.11 This
report is also insufficient to establish appellant’s claim.
In the May 18, 2010 medical report, Dr. Swecker, a chiropractor, noted appellant’s 1998
work injury and explained that, over the years, appellant’s hip joint continued to degenerate to
the point where it became nearly bone on bone and opined that appellant’s recent hip
replacement was directly related to his original 1998 injury and the subsequent stress placed on
this joint by his job. Similarly, Dr. Pardee, a chiropractor, also concluded that appellant’s current
hip problems originated from his original July 24, 1998 work injury. The term “physician,”
however, includes chiropractors only to the extent that their reimbursable services are limited to
treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist and subject to regulation by the Secretary.12 Neither Dr. Swecker
nor Dr. Pardee diagnosed spinal subluxation and the record does not contain any x-rays
demonstrating subluxation. Chiropractors are not physicians as defined and their reports are
insufficient to establish appellant’s recurrence claim.
Appellant’s claim for medical treatment was properly denied due to his failure to submit
medical evidence of bridging symptoms between his current condition in 2010 and the accepted
work injury.13 His last reported medical treatment before his alleged 2010 recurrence was
January 15, 1999. Appellant did not submit a detailed medical report addressing the intervening
years or need for medical treatment commencing on March 12, 2010 causally related to his
accepted injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
8

S.D., 58 ECAB 713 (2007); Ricky S. Storms, 52 ECAB 349 (2001).

9

Medical opinions based on an incomplete history or which are speculative are of diminished probative value.
See Cecelia M. Corley, ECAB 662 (2005).
10

See S.S., Docket No. 10-146 (issued July 26, 2010).

11

K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997).

12

5 U.S.C. § 8101(2); McKenna, supra note 7.

13

Ronald A. Eldridge, supra note 4.

5

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a recurrence of his medical condition causally related to the July 24, 1998 employment
injury.
ORDER
IT IS HEREBY ORDERED THAT the June 25, 2010 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 15, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

